Title: To Benjamin Franklin from John Bondfield, [on or before 16 August 1778]
From: Bondfield, John
To: Franklin, Benjamin


Sir,
[on or before August 16, 1778]
As every plan for publick use ought to be laid down in the most simple and uncomplicated State, the following I presume will justify the Ideas of that I had yesterday the Honor to lay before you.
A plan for sinking the paper money and Loan office Certificates without remaining a Debt to the publick or a private Loss.
All the paper money and Loan Office Certificates to be calld in and as recceived the Treasurer to deliver in Exchange a note or Certificate to the proprieter for the Amount conceived in the following terms:
The Note Anext with the indorsments of the sums liquidated in proportion to the reduction.
The new Issued Notes or Certificates to be made from 10 to 1000 Dollars in equal sums of tens for the greater facility of the publick Books. The calculations of the reductions and the renewd Certificates.
The Calculation of the reduction or discompts to be printed on the back of the Notes leaving a blank for the Indorser so that the holders may not lay under any difficulty to assertain exactly the value of the Bill or Certificate on paying it nor the receiver at receiving both values being exprest.
The Certificates stand subjected on every indorsment to a reduction of half per Cent which half per Cent takes place neither in favor of the receiver nor to the prejudice of the payer but in favor of the Note itself becoming thereby a personality of real representation. That is the Note is decreased in value in virtue of every indorsement half per Cent so that in the progression of 21 payments (as is laid down on the anext Certificate) the Note is reduced in Value One Tenth and so on by a further progression to its entire discharge.
To explain in which manner loss is not to ensue to the payer nor Receiver the first proprieter who issues the Note makes good ½ per Cent over the Amount of the Certificate which suffices to indemnify all the succeeding proprieters each paying and receiving the said ½ per Cent to the term of the negotiation as will appear on an Arithmatical proof here the first proprieter is reduced only to a sacrifice of half per Cent and all the succeeding possessors freed from Loss.
Here no time is loss as no term of payment takes place it is as Gold in the Pocket. Its true it is not a growing fund nor is it a sinking fund to the Holder.
In all Mercantil Negotiations a discompt of half per Cent is allowd per month on Bills put in Circulation and not due. There the holder loses or sustains a real Loss of [½?] per Cent which on a long term amounts to a great share of the Capital. With this Certificate an Estate may as well be purchased as with Gold. Let us carry the parelels: Gold is an Earth dugg which carries a value by the consent of Nations to form a Medium in Exchange. Return it to the Mine its value returns to its source. Paper Money in its present State is as Gold in the Mine. [In the margin: the holders of the present paper money is the Mine] Give it a consistence by a resolve of Congress that it shall under certain regulations be Legal tender it will operate the same effect to its total Extinction.
This simple Brief discription may lead to more enlarged and better digested Explainations. It appears to me there is Matter for Speculation. With due respect I have the honor to be Sir your most Obedient and Obliged Humble Servant
John Bondfield
To His Exellency D. B Franklin
